Exhibit LAKE & ASSOCIATES, CPA’s, LLC CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the report on Form 10-Kof Dragon’s Lair Holdings, Inc. (A Development Stage Company), of our report dated February 4, 2010 on our audit of the financial statements of Dragon’s Lair Holdings, Inc. (A Development Stage Company) as of December 31, 2009 and December 31, 2008, and the related consolidated statements of operations, shareholders’ equity and cash flows for the years ended December 31, 2009, and December 31, 2008 and the period October 4, 2007 (inception) through December 31, 2009, and the reference to us under the caption “Experts.” /s/ Lake & Associates CPA’s, LLC Lake & Associates CPA’s, LLC Boca Raton, Florida February
